IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


ROGER JAMES SMITH,

              Appellant,

 v.                                                   Case No. 5D14-4029

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 24, 2016

Appeal from the Circuit Court
for Seminole County,
Kenneth R. Lester, Jr., Judge.

James S. Purdy, Public Defender, and
Edward J. Weiss, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       AFFIRMED.      See Young v. State, 141 So. 3d 161, 165 (Fla. 2013) (holding

 sufficiency of the evidence claim was not reviewable for fundamental error on appeal

 where defendant waived appellate review on the specific issue of whether an

 uninhabitable building that had been undergoing renovation at the time of the break-in
constituted a "dwelling" under the burglary statute, because defendant did not

specifically argue at trial that the building was not a "dwelling" and the evidence

established that, at the very least, defendant committed a burglary of a structure).


TORPY, BERGER and LAMBERT, JJ., concur.




                                            2